Per Curiam,
Defendant appeals from the discharge of a rule to open a judgment in ejectment entered on a lease. Plaintiff, on May 6,1921, leased to defendants, for a term of years, the basement premises at the southeast corner of Twelfth and Chestnut streets, Philadelphia. A typewritten lease was executed in duplicate. The copy held by plaintiff required the first payment of $2,500 on account of rent to be made on the first day of June, 1921. Payment not having been made on that date or previous to June 13, 1921, plaintiff, on the latter date, entered judgment under the provisions of the lease and repossessed himself of the premises. In the petition to open the judgment, appellant, one of the lessees, claims the first payment of rent did not become due until July 1, 1921, that the ejectment proceeding was, consequently, premature and, in support of his contention, produced his copy of the lease which provides for payment of the $2,500 on July 1, 1921. Depositions were taken by the parties to determine the proper date, which were considered by *265the court below and in our opinion are ample to sustain the court’s conclusion that the contract and typewritten copies as originally drawn required payment on June 1, 1921. Plaintiff held the original copy and defendant the carbon copy and how the latter could read July instead of June as in the original without rewriting the word, or at least its last two letters, is not made plain. Presumably the carbon copy was an exact copy of the original. If the word “July” was substituted for “June” in defendant’s copy, as the court has found by refusing to open the judgment, and the change made at defendant’s instance, it was his duty to call plaintiff’s attention to the fact before execution of the papers and, not having done so, he is not now in position to take advantage of the change: Williamson v. Dawson, 272 Pa. 370.
Judgment affirmed at costs of appellant.